Citation Nr: 1117349	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-29 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus to include as secondary to quinine use.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  Service in Vietnam and award of the Combat Infantry Badge and the Purple Heart Medal are evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for service connection for tinnitus.  The Veteran disagreed and perfected an appeal.  In August 2010, the Veteran and his representative presented testimony in support of the Veteran's claim at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has suffered from tinnitus symptoms since about the time of his release from active duty.  He claims that the tinnitus was incurred during service and is due to exposure to noise and, alternatively, is a side effect of the quinine he was provided during his service in Vietnam.  He seeks service connection.  

In support of his claim, the Veteran has provided articles obtained from the internet that indicate that continued use of quinine to prevent or lessen the effect of malaria may cause tinnitus as a side effect.  The articles are of a general nature and the Veteran does not contend that they specifically apply in his case.  The question of whether the effects of quinine were a cause of the Veteran's tinnitus was superficially addressed by a May 2009 examiner.  The VA audiologist simply stated that the tinnitus was "not due to service or to any anti-malarial medications."  

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  

The Board has several concerns with the May 2009 examination report.  First, there is no discussion regarding the rationale of the examiner's determination that the Veteran's tinnitus was not caused by quinine use; rather, it was dismissed by a conclusory statement.  Second, the Board has no way of knowing how the May 2009 examiner was competent to render a medical opinion regarding the side-effects of quinine and the likelihood of the Veteran's tinnitus being caused by tinnitus.  Third, the May 2009 examiner apparently took the Veteran's statement that he recalled the onset of the tinnitus symptoms to have occurred about 25-to-30 years prior to the examination as the primary basis for determining that the symptoms had their onset after his discharge from active duty.  The Veteran testified at the August 2010 hearing, however, that he was not sure exactly when the onset occurred and that it could have been earlier than the late-1970's.  See hearing transcript at pages 5, 14.  The examiner must state reasons why tinnitus in the Veteran's case cannot have onset after service and not be caused by noise exposure or quinine use during service.

In sum, the Board finds that the May 2009 examination report is inadequate in that it does not address the reasons why quinine use could not have caused or aggravated the Veteran's tinnitus condition, and it does not address the Veteran's clarified statements that the onset to tinnitus symptoms could have been earlier than the May 2009 examiner found.  As noted, the record now includes general medical evidence that side effects of quinine use includes tinnitus, and the Veteran has testified that he took quinine almost daily while he was in Vietnam.  See hearing transcript at pages 3-4 and 8.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing and request that he provide records from or identify the healthcare providers who treated his tinnitus disorder since June 2007.  Any such records identified shall be obtained and associated with the Veteran's VA claims folder.

2.  After completion of the foregoing, VBA shall provide the Veteran's VA claims folder to an appropriate VA examiner who shall review the claims folder prior to examining the Veteran.  The examiner shall provide a description of the nature and extent of any tinnitus condition manifested by the Veteran.  The examiner shall provide an opinion whether it is at least as likely as not that the Veteran's tinnitus disorder was incurred in or aggravated during his active duty service.  

The examiner shall specifically address the question of whether the Veteran's tinnitus disorder was at least as likely as not caused by or aggravated by almost daily use of quinine during the Veteran's service in Vietnam.  The examiner shall specifically address the general medical evidence in the record that indicates that tinnitus or tinnitus-like symptoms can be a side effect of quinine.  

If the examiner deems it necessary to consult another healthcare practitioner, such a consult shall be accomplished.  The examiner's opinion shall be supported by medical evidence including, if appropriate, reference to specific medical literature.

The examiner's written narrative report shall be associated with the Veteran's VA claims folder.
3.  After completion of the foregoing and any other development deemed necessary, VBA shall readjudicate the Veteran's claim for entitlement to service connection for tinnitus.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


